Case 1:18-cv-10159-KPF Document 40 Filed 03/19/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISCTRICT OF NEW YORK

 

EMMA OCASIO, ROBERT WHITE, SUZANNE
GUTHRIDGE, DUANNY ESCALANTE, SERAFIN
COLON,

Plaintiffs,

-against-

1555 GRAND CONCOURSE LLC and LIDIA
MANAGEMENT CORP.,

Defendants.

 

1555 GRAND CONCOURSE LLC and LIDIA
MANAGEMENT CORP.,

Third-Party Plaintiffs,
-against-

UNIQUE PEoPLE sERvICEs, INC. and CoMUNILIFE,
INC.,

Third-Party Defendants.

 

 

TO THE CLERK OF THE COURT and COUNSELORS:

Case No. 18-CV-10159-KPF

NOTICE OF APPEARANCE

Please take notice that the undersigned hereby appears as attorney for Third-Party

Defendant, Comunilife, Inc., in the above captioned action, and demands that copies of all

pleadings, papers, notices, and other communications relating to this action be served upon the

undersigned

Case 1:18-cv-10159-KPF Document 40 Filed 03/19/19 Page 2 of 2

Dated: NeW York, New York
March 19, 2019

GOLDSTEIN HALL PLLC
Attorney for Third-Party Defendant
Comunilife, Inc.
80 Broad Street, 3rd Floor
New York, New York 10004
(646) 768-4100
Bmarkowitz@goldsteinhall.com

%//W §

/7/7
Bn'/€I{Waé(@witz (BM-9640)

 

To (VIA ECF):

Eugene Chen, Esq.

BronX Legal Services

369 East 148th Street - an Floor
Bronx, NeW York 1045 5
Attorneysfor Plaintiffs'

Loretta M. Gastwirth, Esq.

Meltzer, Lippe, Goldstein & Breitstone, LLP

190 Willis Avenue

Mineola, New York 11501

Attorneys for Defendants and Third-Party Plaintijj{s'

Alice Spitz, Esq.

Molod Spitz & DeSantis, P.C.

1430 Broadway, 2 1 st Floor

NeW York, NeW York 10018
Attorneysfor Third-Parly Defendant
Unique People Services

